Citation Nr: 0109798	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-00 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and sister



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to March 1984 
and had numerous subsequent periods of active duty for 
training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 administrative decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO determined that the 
appellant was not the veteran's surviving spouse, as she had 
not continuously cohabitated with him from the date of 
marriage until the date of the veteran's death and that she 
was at fault.

In February 2000, the appellant and her sister presented oral 
testimony before a Hearing Officer at the RO; a transcript of 
which has been associated with the claims file.

The Board notes that the appellant requested a hearing before 
a traveling section of the Board but later withdrew her 
request in writing.  The hearing at the RO was held in lieu 
of a Travel Board hearing.  Thus, there is no request for a 
Board hearing pending at this time.


FINDINGS OF FACT

1.  The veteran and the appellant were married in March 1990.

2.  The appellant and the veteran were not divorced at the 
time of the veteran's death.

3.  The appellant and the veteran did not live together as 
man and wife continuously from the date of marriage to the 
date of the veteran's death.

4.  The separation was not procured by the veteran or due to 
his misconduct.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. § 
101(3) (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2000); 
Gregory v. Brown, 5 Vet. App. 108 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that the appellant and the veteran were 
married in March 1990.

A police report, dated May 1990, shows the appellant reported 
that the veteran had attempted to choke her with both hands 
around the neck and had bitten her on the right wrist.  The 
report indicated that the incident had occurred at their 
apartment in the living room.

Of record is a form that the veteran completed in July 1993, 
which provided information as to the veteran's parents and 
spouse.  The veteran wrote "single" where it asked for the 
spouse's name.  Additionally, where the form asked the 
veteran for his beneficiary or beneficiaries if there was no 
surviving spouse, the veteran wrote his parents and assigned 
each a 50 percent interest.  

An April 1994 private medical record shows that the examiner 
reported that the veteran was "not married" and that he 
lived alone.

In January 1997, the veteran filed an original claim for 
service connection with VA.  On the application, he stated he 
had married the appellant in May 1990 but that their marriage 
had been annulled in July 1990 in Los Angeles, California.  
The application indicated that the veteran was living in Long 
Beach, California.

In November 1997, the RO granted a 100 percent evaluation for 
renal insufficiency and a 10 percent evaluation for 
hypertension with chronic renal failure.  The RO informed the 
veteran by a letter dated the following month that it was 
paying him as a single veteran with no dependents and that if 
he wanted to be paid additional benefits for dependents, that 
he should submit a VA Form 21-686c within the next 60 days.  
The record does not show that the veteran ever submitted a VA 
Form 21-686c.

A March [redacted], 1999, report of contact shows that the veteran's 
aunt called to report that the veteran had died on that day.  

The death certificate shows that the veteran died from 
cardiac arrest due to hypertensive cardiomyopathy and severe 
hypertension.  The veteran's sister was the "informant" of 
the information provided on the certificate.  The veteran 
died at his residence in Long Beach, California.  The 
appellant was listed as the surviving spouse.

The record reflects that burial benefits were paid by the 
veteran's sister and father.

On March 12, 1999, the appellant submitted a claim for 
dependency and indemnity compensation benefits.  The address 
of residence she provided was in Los Angeles, California.  
She stated she was the surviving spouse of the veteran and 
that her marriage ended due to the veteran's death.  The 
appellant stated she had lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
and that the veteran's death was the cause of their 
separation.

In a May 1999 statement from the veteran's sister, she stated 
that the veteran had gotten married in 1990 and had 
subsequently come to her house and told her that he had 
caught the appellant in bed with another man, which was the 
cause of their break-up.  She stated that the veteran then 
left the appellant and moved in with her for a short time but 
then moved to Long Beach.  The veteran's sister stated that 
she would take food over to the veteran and cook for him on 
Tuesdays, Thursdays, and sometimes Fridays and Saturdays.  
She stated that the appellant had called her about being 
intimate with other men.  

In a May 1999 statement from the appellant's sister, she 
stated that the veteran and the appellant were separated at 
the time of the veteran's death because he had been abusive 
to the appellant and she had to leave him.  She stated the 
appellant made the veteran leave in 1991 because he was a 
heavy drinker and when he was drunk, he would fight with her 
for no reason.

In a May 1999 statement from the appellant, she stated that 
she and the veteran had lived together from 1990 to 1991 and 
then moved to Torrance, California.  She stated the veteran 
was abusive to her.  The appellant stated that in 1992, the 
veteran had a drinking problem and when he would drink, he 
would talk to himself.  She stated that in 1995, the veteran 
jumped on her at a clinic in front of a security guard and 
that she had to call the police, for which she had a police 
report.  The appellant stated that the veteran had a drinking 
problem and she did not know that when she married him in 
1990.  

A May 1999 statement from the clerk of the Superior Court of 
California in Los Angeles, California, stated that there was 
no record of a divorce between the veteran and the appellant.

A June 1999 report of contact shows the RO contacted the 
veteran's father to solicit information regarding the 
marriage between the veteran and the appellant.  The 
veteran's father stated that the veteran told him in 1997, 
when he was visiting in Arkansas that he was no longer 
married or living with his spouse because he had separated 
from her after having caught her in bed with another man.  
The veteran's father stated he had never met the appellant 
nor could he verify the dates of the veteran's marriage or 
divorce.

In a June 1999 statement, a friend of the appellant's stated 
that she met the appellant and the veteran in 1989, when they 
were living in Inglewood, California and that the veteran had 
treated her "very, very good" but that he was so jealous 
and had abused her.  She stated the veteran still helped her 
but that they could just not live in the same house together.

In an August 1999 statement from the appellant's cousin, she 
stated that it was apparent that the veteran and the 
appellant were trying to work out their differences because 
the veteran was always there to give the appellant support 
for her and the children.  She stated the veteran supported 
them monetarily and was a father to the appellant's children, 
such as taking them to places, buying them things, and 
attending family gatherings.  The appellant's cousin stated 
that the veteran and the appellant were trying to resolve 
"this temporary separation."  She noted the veteran 
expected the appellant to do the "wifely duty" when it came 
to "bedding," and that it was evident that the veteran 
wanted a wife.

In an August 1999 statement from a friend of the appellant's, 
she stated that the appellant was very happy when she met and 
married the veteran.  She stated that they remained married 
until the veteran died.  She stated she would see the veteran 
and the appellant every day other than the days that the 
veteran was too sick to come out.

In February 2000, the appellant and her sister presented oral 
testimony before a Hearing Officer at the RO.  The appellant 
stated that she and the veteran had lived together "off and 
on" since they had gotten married.  She stated this was the 
case because the of the veteran's attitude and alcohol 
problem.  The appellant added the veteran had abused her and 
that she had to call the police one time, which report was in 
the claims file.  She stated she and the veteran were 
separated in 1991 for six months and that she came back 
because the veteran had begged her to come back.  The 
appellant stated she and the veteran had no children 
together.  She noted the veteran continued to support her and 
pay her bills.  The appellant stated the veteran would take 
her children out.  She stated she had not met the veteran's 
parents but had met his sister.  She noted that she would 
have to call the veteran's sister to let her know how the 
veteran was doing.  The appellant stated that at the time of 
the veteran's death, they were still seeing each other.

The appellant's sister stated that the veteran and the 
appellant had been separated because of the veteran's 
drinking.  She stated that when the veteran was not drinking, 
he was a beautiful person and that he helped the appellant 
the way a husband was supposed to help.  The appellant's 
sister testified that the appellant's children loved the 
veteran, and that the veteran's death took a toll on one of 
them.

The appellant testified she did not pay any of the veteran's 
funeral expenses because the veteran's sister did not want 
the appellant involved.  The appellant's representative 
stated that the veteran had been abusive to the appellant and 
that the veteran would tend to disappear for months at a time 
and then show up again; that the appellant was a "pillar" 
for the veteran.

A March 2000 letter shows that the appellant was in receipt 
of spousal retirement benefits as the wife of the veteran.

In an April 2000 VA Form 9, Appeal to the Board of Veterans' 
Appeals, the appellant stated that she was entitled to 
dependency and indemnity compensation benefits as the 
surviving spouse.  She stated it was not her fault that they 
were not living together.  The appellant noted that the 
veteran had his belongings at her house and that as far as 
she knew, they were living as a couple.  She added that the 
veteran was living two separate lives, one with her and one 
without her and that he was an alcoholic and was abusive.  
She stated she tried to maintain their marriage to the best 
of her ability.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a claimant in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the claimant.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Further, the record discloses that the RO informed the 
veteran in a May 1999 letter of evidence that she should 
submit to assist in the determination of her claim.  
Additionally, the June 1999 administrative decision, the 
November 1999, and the March 2000 supplemental statement of 
the case, provided the appellant with the reasons and bases 
for the denial, and the November 1999 statement of the case 
provided her with the laws and regulations applicable to her 
claim.  Correspondence copies of these determinations were 
mailed to the veteran's accredited representative, The 
American Legion.  These determinations were not returned by 
the United States Postal Service as undeliverable.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

The appellant has not alleged that there are any additional 
records that would assist in her claim that are not 
associated with the claims file.  Accordingly, the Board 
finds that all facts have been developed to the extent 
possible.

III.  Criteria and analysis

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried.  38 U.S.C.A. § 
101(3) (West 1991) (emphasis added).  "Marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (2000).

"Widow" means a person whose marriage to the veteran meets 
the requirements of § 3.1(j) and who was the lawful spouse of 
the veteran at the time of the veteran's death and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse and (2) who 
has not remarried.  38 C.F.R. § 3.50 (emphasis added).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of the veteran's death 
will be considered as having been met when the evidence shows 
that any separation was due to misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations, which ordinarily occur, including 
those caused for the time being through the fault of either 
party, will not break the continuity of cohabitation.  The 
statement of the surviving spouse as to the reason for 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, continuity of 
cohabitation will not be considered as having been broken.  
Due weight will be given to findings of fact in court 
decisions made during the life of the veteran on issues 
subsequently involved in the application of this section.  38 
C.F.R. § 3.53.

In Gregory v. Brown, 5 Vet. App. 108, 112 (1993), the Court 
found that the surviving spouse's fault or absence of fault 
for separation, for purposes of determining entitlement to VA 
benefits, was to be determined based on an analysis of the 
conduct only at the actual time of separation.  The Court 
found that the language of the relevant law did not indicate 
that the 'without-fault' requirement was a continuing one.  
Id.  Also, the Court emphasized that adjudicators must be 
guided by whether there was a preponderance of the evidence 
against the appellant.

The Board notes that it is undisputed that the appellant and 
the veteran were not divorced prior to the veteran's death 
and that the appellant did not live continuously with the 
veteran from the date of their marriage in March 1990 to the 
date of the veteran's death in March 1999.  The issue before 
the Board is whether their separation was due to the 
misconduct of or procured by the veteran without the fault of 
the spouse.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the appellant is the surviving spouse for VA 
benefits purposes.  The reasons follow.

The evidence that supports the appellant's claim is the May 
1990 police report, which shows that the veteran attempted to 
choke the appellant and bit her on her right wrist.  This 
would establish abuse, as the appellant has alleged that such 
was the cause of their separation, and would substantiate her 
allegation that it was the veteran's fault that they became 
separated.

Additionally, the appellant's statements and testimony assist 
in her claim, as she has alleged that it was the veteran's 
fault that they became separated on several occasions.  She 
asserts that he had an alcohol problem and would abuse her.  
Such assertions have been corroborated by friends and 
relatives of the veteran.

However, the Board finds that the evidence that supports the 
appellant's claim is outweighed by the evidence that is 
against her claim.  The Board finds that the question of 
fault in the separation of the appellant and the veteran 
rests on the credibility of the appellant.  Specifically, the 
appellant has changed her story since submitting her claim 
for benefits.  When the appellant submitted her claim for 
dependency and indemnity compensation benefits in March 1999, 
she signed under penalty of perjury that she and the veteran 
had lived continuously together until the time of his death 
and that the reason for their separation was his death.

Subsequently, the appellant admitted that she and the veteran 
had been separated, which she stated was due to a drinking 
problem.  Her May 1999 statement is difficult to follow, but 
it appears she stated that she and the veteran lived together 
from 1990 to 1991.  She stated the veteran had become abusive 
with her and had attacked her in 1995.  The appellant never 
indicated that they lived together after 1991.  The 
appellant's sister's May 1999 statement mirrors the 
appellant's statement in implying that once the appellant 
kicked the veteran out for his abusive behavior, they 
continued to be separated thereafter.  However, at the 
February 2000 hearing, the appellant changed her story again 
and stated that she and the veteran had been separated for 
six months in 1991 and had lived together "off and on" 
since they had gotten married until the time of the veteran's 
death.  She stated that at the time of the veteran's death, 
they were still seeing each other.  In an April 2000 
statement, the appellant stated that the veteran had his 
belongings at her house.  The appellant's sister's testimony 
mirrored the appellant's testimony in stating that the 
appellant and the veteran had tried to work things out and 
continued to see each other until the time of the veteran's 
death.

The appellant's changing of the story has led the Board to 
give her statements and testimony reduced probative value.  
As stated above, she initially held herself out as having 
continuously lived with the veteran throughout their marriage 
and that the cause of their separation was solely the 
veteran's death.  She subsequently changed her story and 
admitted that they had been separated in 1991 and subsequent 
times and that the cause of their separations was the 
veteran's drinking and abusive behavior.

Additionally, the Board notes that the veteran's address of 
residence remained the same from the time he filed his 
original claim in January 1997 to the time of his death in 
March 1999, which was in Long Beach, California.  The 
appellant submitted her claim for dependency and indemnity 
compensation benefits within 10 days of the veteran's death, 
and her address of residence was in Los Angeles, California.  
The Board finds that such evidence does not support the 
appellant's allegation that they were living as a couple 
prior to the veteran's death and that the veteran's 
belongings were at her house.  The death certificate 
indicates that the veteran died in his residence in Long 
Beach, California.  The record is clear that the appellant's 
residence is in Los Angeles, California.

Also, the appellant's assertion that she and the veteran were 
always trying to work things out and that he supported her 
monetarily is not supported by the evidence submitted by the 
veteran.  In 1993, 1994, and January 1997, the veteran held 
himself out to be single.  When he received a 100 percent 
evaluation for a service-connected disability, the RO 
informed him that he was considered to be single with no 
dependents and that if he wanted additional money for his 
dependents, he should submit documentation showing he had 
dependents.  The record reflects that the veteran did not 
seek to obtain additional money for his dependent or 
dependents.  It would have been to the veteran's advantage to 
claim that they were still married, as he would have received 
additional money.  This evidence would tend to establish that 
the appellant's assertions that she and the veteran being a 
couple are not believable.  

The Board has given the appellant's sister's statement and 
testimony reduced probative value as well.  As the 
appellant's story changed, so did the appellant's sister's.

The Board finds that the veteran's sister's statement that 
the veteran had reported to her that his marriage ended 
because he had caught the appellant in bed with another man 
is evidence against the appellant's claim.  This evidence 
establishes that the appellant was the cause of the break-up.  
The Board has given the veteran's sister's statement more 
probative value than the appellant's statements and testimony 
and the appellant's sister's statement and testimony, as she 
has nothing to gain from stating such information.  The 
appellant, however, has changed her story from one where she 
and the veteran had lived continuously together from the time 
they got married until the veteran's death, in a claim in 
support of monetary benefits, and the Board finds her 
allegations of the cause of the separation of her marriage to 
be not credible.  

The veteran's father has corroborated the veteran's sister's 
assertions that the veteran had caught the appellant in bed 
with another man, which had been the cause of their break-up.

The Board is aware that the appellant's friends and relatives 
have all attempted to corroborate the appellant's assertion 
that the veteran was the cause of the break-up; however, the 
Board finds that the story the appellant has alleged occurred 
in that the veteran had abused her and that she had to kick 
him out of the house to be not credible, based upon the 
reasons stated above.  The appellant's changing of her story 
from she and the veteran having lived together continuously 
until the veteran's death to continuous separations is 
suspect.  Therefore, her allegation that the veteran was the 
cause of their break-up is not accepted because of the 
contradictory information.  See 38 C.F.R. § 3.53(b).  
Additionally, the Board does not find that their separation 
was by mutual consent, as such has not been asserted by 
either the appellant nor the veteran's family.

In sum, there is no dispute that the appellant left the 
veteran, at least at some point within a year of their 
marriage.  The question is whether she was without fault in 
that separation, and whether the veteran caused the 
separation.  For the reasons stated above, the Board finds 
that the appellant was not without fault in the separation, 
and the veteran did not cause the separation.


ORDER

The appeal for recognition by the appellant as the surviving 
spouse of the veteran is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

